IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DAVID HATCHIGIAN AND JOAN                        : No. 60 EM 2021
RANDAZZO,                                        :
                                                 :
                     Petitioners                 :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
AAA CLUB ALLIANCE, INC., AAA MID-                :
ATLANTIC MEMBER RELATIONS,                       :
AMERICAN AUTOMOTIVE ASSOCIATION,                 :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.